DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 7/30/2019.  Currently claims 1-20 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sutaria et al. (US 2018/0078195 A1).
Sutaria discloses a tubing assembly (as in figures 1-7 for examples) comprising: a catheter (102) having a proximal end and a distal end and extending in a longitudinal direction (shown in figure 1c for example), wherein the proximal end and the distal end define a lumen therebetween, and wherein the catheter is configured for placement within a digestive tract of a patient (figure 1c); and an acoustic sensor (104).
Concerning claim 2 and the acoustic sensor is located within the lumen of the catheter (see para [0123].
Concerning claim 3-4 and the tubing assembly further comprises a sampling chamber (examiner is considering the lumen, feeding tube, or space where the sensor 104 resides to be a sampling chamber).
Concerning claim 5 and the acoustic sensor is configured to acquire sound data from sound waves traveling through the lumen from an Opening in the distal end of the catheter and communicate the sound data to a processor in real-time (see para [0123] again).
Concerning claim 6 and the acoustic sensor is configured for a wired connection or a wireless connection to the processor (note that para [0123] discusses the use of the sensor being a wireless connection).
Concerning claim 7 and the sensor is protected from fluid ingress by a flexible coating (note wall portion and further para [0156] and [0421].
Concerning claim 8 and the tubing assembly comprises a multi-port connector (see near 112).
Concerning claim 9 and the multi-port connector includes a nutrient branch and a medicine branch (see para [0388], [0424]).
Concerning claim 10 and the acoustic sensor is contained within a microelectro-mechanical system (MEMS) microphone (see paragraph [0123] and it is examiners position that this disclosure of sensors would include such that would be considered MEMS type microphone sensors).
Concerning claim 11 and a catheter guidance system comprising:(a) a processor;
(b) a power source (para [0232]);(c) a display device (110); and(d) a tubing assembly comprising: a catheter (102) having a proximal end and a distal end and extending in a longitudinal direction, wherein the proximal end and the distal end define a lumen therebetween, and an acoustic sensor (104); wherein the acoustic sensor communicates sound data acquired by the acoustic sensor from sound waves traveling through the lumen from an opening in the distal end of the catheter to the processor in real-time via an electrical connection (see discussion regarding previous claims above and para [0123]); wherein the display device is coupled to the processor and displays a graph of the sound data communicated by the acoustic sensor ([0141]); wherein the catheter guidance system alerts a user as to correct placement of the catheter in a digestive tract of a patient or alerts the user as to incorrect placement of the catheter in a respiratory tract of the patient (para [0321]).
Concerning claim 12 and comprising a memory (examples in para [0374]) device storing instructions which, when executed by the processor, cause the processor to (i) interpret the sound data communicated by the acoustic sensor and (il) cause the catheter guidance system to alert the user as to correct placement of the catheter in the digestive tract of the patient or alert the user as to incorrect placement of the catheter in the respiratory tract of the patient based on the interpretation of the sound data (note discussion of operation of prior art as discussed in rejection above).
Concerning claim 13 and the acoustic sensor is located within the lumen of the catheter or within a sampling chamber (note 104 resides in opening of catheter tube 102).
Concerning claim 14 and the acoustic sensor is protected from fluid ingress by a flexible coating (note wall portion and further para [0156] and [0421].
Concerning claim 15 and the acoustic sensor is contained within a microelectro-mechanical system (MEMS) microphone (see paragraph [0123] and it is examiners position that this disclosure of sensors would include such that would be considered MEMS type microphone sensors).
Concerning claim 16 and  a method for determining if a catheter is placed within a digestive tract of a body of a patient, the method comprising:(a) inserting a distal end of a tubing assembly into an orifice of the body, wherein the tubing assembly comprises (figure 1c for example): the catheter, wherein the catheter has a proximal end and a distal end and extends in a longitudinal direction, wherein the proximal end and the distal end define a lumen therebetween; and an acoustic sensor (as discussed in rejection above); (b) electrically connecting the acoustic sensor (104) to a processor via a wired connection or a wireless connection (again shown in 1c for example);
(c) activating the acoustic sensor, wherein the acoustic sensor acquires sound data from sound waves traveling through the lumen from an opening in the distal end of the catheter and communicates the sound data to the processor in real-time via the wired connection or the wireless connection (see para [0123]);

(d) advancing the distal end of the catheter inside the body in a direction away from the orifice while the acoustic sensor is activated; and (e) observing a graph of the sound data on a display device coupled to the processor, wherein the display device alerts a user as to correct placement of the catheter in the digestive tract of the patient or alerts the user as to incorrect placement of the catheter in a respiratory tract of the patient (note previous disclosure in the rejection above and further paras [0122]-[0132] discussing the acoustic sensor procedure).
Concerning claim 17 and a memory device stores instructions which, when executed by the processor, cause the processor to (i) interpret the sound data communicated by the acoustic sensor and (ii) cause the display device to communicate whether or not the catheter is placed within the digestive tract of the patient based on the interpretation of the sound data (see para [0130]).
Concerning claim 18 and the orifice is a nose or a mouth (see figure 1c).
Concerning claim 19 and the acoustic sensor is located within the lumen of the catheter or within a sampling chamber (see potential positions of 104 as disclosed in the specification).
Concerning claim 20 and the acoustic sensor contained within a microelectro-mechanical system (MEMS) microphone, and wherein the acoustic sensor is protected from fluid ingress by a flexible coating (again, see paragraph [0123] and it is examiners position that this disclosure of sensors would include such that would be considered MEMS type microphone sensors and these would be considered to have a flexible coating as if a film).

    PNG
    media_image1.png
    475
    497
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783